UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                       WOLFE, SALUSSOLIA, and ALDYKIEWICZ
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                        Sergeant PETER P. PROVENZANO
                          United States Army, Appellant

                                    ARMY 20180083

                        Headquarters, 7th Infantry Division
                       Timothy P. Hayes, Jr., Military Judge
                  Colonel Russell N. Parson, Staff Judge Advocate

For Appellant: Major Todd W. Simpson, JA; Lieutenant Colonel Christopher D.
Carrier, JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.4, no response filed.

                                    10 January 2019
                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

      In pleading guilty to several offenses, appellant, Sergeant Peter P.
Provenzano, stipulated to the facts of the case. 1

       In summary, Sergeant Provenzano was sexually attracted to his five-year-old
daughter and sought advice over the internet about how he could begin having a
sexual relationship with her. After initiating a conversation with an unidentified
man, appellant asked, “What do you guys do? How did it start? What should I do?”
The man advised that he should begin by bathing her. After appellant asked how
long the unknown man had been having sex with his daughter, the pair then began
exchanging messages and appellant requested pictures of the man’s family. Given
the context of the conversation, and as appellant specifically agreed, his


1
 Appellant pleaded guilty to one specification of soliciting the distribution of child
pornography, one specification of communicating indecent language, and one
specification of assault with a loaded firearm in violation of Articles 134 and 128,
Uniform Code of Military Justice [UCMJ], 10 U.S.C. §§ 934 and 928.
PROVENZANO—ARMY 20180083

communications amounted to a solicitation for the unknown man to distribute child
pornography.

      Sergeant Provenzano also made several posts online indicating an interest in
beginning a “romantic relationship with another couple who had children.”
Appellant stipulated that he wrote:

             Looking to find a couple with kids to have a deep
             relationship. [I’d] love to swap pics [and] discuss what we
             are both looking for. This is our G rated pic, I have nude
             pics of us also if you want to swap those. How old are
             your kids? What are you into both in and out of the
             bedroom? Nothing surprises us so [let’s] see if we click.

       Appellant also posted pictures of his wife on dating websites and indicated he
had an open marriage. Appellant’s wife was not aware of any of appellant’s sexual
interests and sexual misconduct.

       Appellant physically abused and threatened his wife throughout the marriage.
He admitted to threatening her, throwing things at her, and assaulting her. On
“frequent occasions” Sergeant Provenzano would threaten to shoot his wife with a
firearm, beat her until she bled, and kill her. On “several occasions” Sergeant
Provenzano took out a gun, chambered a round, and threatened to kill his wife.

       In his unsworn statement, Sergeant Provenzano indicated a desire to be
retained in the Army. The trial counsel recommended that Sergeant Provenzano’s
sentence include three years of confinement. The defense counsel recommended a
sentence of seven months confinement and hard labor. The military judge rejected
both recommendations and sentenced Sergeant Provenzano to four years
confinement. 2

      In exchange for appellant’s guilty plea, the commander of the 7th Infantry
Division signed an agreement promising to limit appellant’s confinement to only
twelve months. 3




2
 Appellant was also sentenced to a bad-conduct discharge and reduction to the grade
of E-1.
3
 The convening authority also agreed to dismiss one specification of rape, one
specification of sexual assault, one specification of attempting to receive child
pornography, and one specification of communicating indecent language.



                                           2
PROVENZANO—ARMY 20180083

      Having completed our review under Article 66, UCMJ, we conclude that the
findings are correct in law, fact, and should be approved. We also conclude that the
sentence is correct in law and fact, and as the sentence is not inappropriately severe,
should also be approved.
                                   CONCLUSION

      The findings of guilty and the sentence as approved by the convening
authority are AFFIRMED.



                                        FOR THE COURT:




                                        MALCOLM
                                        MALCOLM H.  H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk of Court
                                        Clerk of Court




                                           3